Citation Nr: 0831269	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-39 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gouty arthritis of 
the feet, left knee, and left elbow.

2.  Entitlement to service connection for a right elbow 
disability, to include as secondary to arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for gouty arthritis 
of the feet, left knee, and left elbow, and for a right elbow 
disability, to include as secondary to arthritis.


FINDINGS OF FACT

1.  The veteran's gouty arthritis of the feet, left knee, and 
left elbow first manifested many years after service and is 
not related to his service or to any aspect thereof.

2.  The veteran's right elbow disability first manifested 
many years after service and is not related to his service or 
to any aspect thereof.


CONCLUSIONS OF LAW

1.  Gouty arthritis of the feet, left knee, and left elbow 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2007).

2.  The veteran's right elbow disability (olecranon bursitis) 
was not incurred in or aggravated by the veteran's active 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that his currently diagnosed gouty 
arthritis of the feet, left knee, and left elbow are related 
to an injury for which he was treated during his active 
service.  Specifically, the veteran asserts that the gouty 
arthritis with which he is currently diagnosed first 
manifested in service, as demonstrated by treatment for left 
ankle problems, or that the problems he developed with his 
feet, left knee, and left elbow following service are 
otherwise related to the in-service left ankle problems.

A review of the veteran's service medical records reflects 
that in February 1968 he reported to sick call with 
complaints of having sprained his left ankle earlier that 
afternoon.  Physical examination revealed a swollen and 
slightly tender left ankle.  His ankle was wrapped with an 
Ace bandage and he was placed on light duty.  He was 
instructed to return in the morning for follow up evaluation.  
X-ray examination the following morning revealed no 
fractures.  He was assessed with a severe sprain, and told to 
return for follow up evaluation in one week.  One week later, 
the swelling was determined to have decreased, and there was 
no tenderness to palpation of the ankle.  He was instructed 
to begin weight bearing, and was returned to full duty.  
There are no further service medical records demonstrating 
complaints or abnormalities of the left ankle, or regarding 
any other joints.  On examination in July 1969, prior to 
separation from service, no abnormalities of any joints or 
the feet were found.  The veteran was not diagnosed with 
arthritis or gouty arthritis of any joint.  As no abnormality 
of any joint was found on examination at separation from 
service, the Board finds that a chronic disorder of the left 
ankle, left knee, right elbow, or feet did not manifest 
during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
gouty arthritis of the feet, left knee, and left elbow, and 
right elbow bursitis.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of any problems related to gout is 
dated in August 1998.  The veteran at that time sought 
medical treatment for complaints of left ankle and left toe 
pain, with no history of antecedent injury.  Physical 
examination revealed a tender and swollen left ankle and left 
big toe.  X-ray examination of the foot and ankle revealed no 
fractures.  The veteran's uric acid levels were consistent 
with a diagnosis of gout.  The veteran was prescribed Indocin 
for treatment of gout.  Subsequent treatment records dated to 
August 2006 show continued treatment of gout, and diagnoses 
of gouty arthritis of the feet, left knee, and both elbows.  
At no time did any treating provider relate the veteran's 
gouty arthritis to his period of active service.  

In June 2004, the veteran sought medical treatment for 
swelling on his right elbow that developed one month earlier.  
He denied any prior injury.  Physical examination of the 
right elbow revealed a moderate-sized globular mass over the 
olecranon process.  The mass was soft and freely movable.  
There was no evidence of inflammation or infection.  The mass 
was non-tender, and range of motion of the right elbow was 
intact, without pain.  X-ray examination of the right elbow 
revealed olecranon bone spurs and a small calcification 
lateral to the joint.  There was no evidence of fracture.  
The assessment was non-acute olecranon bursitis.  Subsequent 
treatment records dated to August 2006 show continued 
periodic treatment of right elbow bursitis.  At no time did 
any treating provider relate the veteran's right elbow 
bursitis to his period of active service, or to any other 
disability.  

The evidence reflects that although the veteran complained of 
left ankle pain in February 1968, he was not diagnosed with 
gouty arthritis until August 1998, approximately 29 years 
after his separation from service.  As there is no evidence 
of an arthritic disorder for which service connection may be 
granted on a presumptive basis within one year of his 
separation from service, the veteran is not entitled to 
service connection for his gouty arthritis on a presumptive 
basis.  Additionally, in view of the lengthy period without 
treatment or complaints of such condition, there is no 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Additionally, as the veteran's right elbow 
bursitis is not a disorder for which service connection may 
be granted on a presumptive basis, presumptive service 
connection for right elbow bursitis is not warranted.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence of gout, arthritis, or gouty 
arthritis during service.  Additionally, there is no evidence 
of a right elbow problem in service.  As there is no evidence 
of gout, arthritis, gouty arthritis, right elbow problems, or 
bursitis during the veteran's service, the Board finds that a 
VA opinion as to whether his currently diagnosed gouty 
arthritis and right elbow bursitis disabilities are related 
to his active service is not required in this case.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  There is no competent, 
probative evidence establishing a medical nexus between 
military service and the veteran's gouty arthritis or right 
elbow bursitis disabilities.  Thus, service connection for 
gouty arthritis and right elbow bursitis is not warranted on 
a direct basis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection for a right elbow 
disability warranted on a secondary basis, as there is no 
competent, probative evidence establishing a medical nexus 
between the veteran's right elbow bursitis and his service-
connected PTSD.  There is no competent evidence which 
suggests that the veteran's right elbow bursitis has been 
aggravated by his PTSD.  The veteran has contended that he is 
entitled to service connection for his right elbow bursitis 
secondary to his arthritis.  Entitlement to secondary service 
connection, however, presupposes the existence of an 
established service-connected disability.  In this case, the 
veteran is not service-connected for an arthritic disorder.  
There is no competent evidence of record showing that the 
veteran's right elbow disability is proximately due to or the 
result of any service-connected disability.  Thus, there can 
be no secondary service connection for any condition 
allegedly due to the arthritis with which he has been 
diagnosed.  Accordingly, service connection for the veteran's 
right elbow disability is not warranted on a secondary basis 
either.

The Board has considered the veteran's assertions that his 
gouty arthritis and right elbow bursitis are related to his 
period of active service.  To the extent that the veteran 
ascribes his current disorders to his service or a service-
connected disability, however, his opinion is not probative 
or competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, gout and bursitis, 
as contrasted with symptoms of pain and swelling, are not 
subject to lay diagnosis.  The veteran can report having pain 
and swelling.  However, these are subjective symptoms and the 
associated disorders are not readily identifiable the way 
that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many different 
joint disorders.  The veteran does not have the medical 
expertise to discern the nature of any current orthopedic 
diagnosis nor does he have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issues do not 
involve simple diagnoses.  The veteran is competent to report 
that he has been told of diagnoses of joint disorders, but, 
he is not competent to provide a medical opinion regarding 
the etiologies.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's gouty arthritis and right elbow bursitis 
disabilities first manifested many years after service and 
are not related to the veteran's active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the veteran's 
claims for service connection for his gouty arthritis and 
right elbow bursitis, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July and October 2004, 
and a rating decision in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for gouty arthritis of the feet, left 
knee, and left elbow is denied.

Service connection for a right elbow disability, to include 
as secondary to arthritis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


